Case 1:18-cv-10613-RBK-AMD Document 45 Filed 08/18/20 Page 1 of 9 PageID: 1975



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY
                                     CAMDEN VICINAGE

                                                     :
  MELANIE BAUER, individually and as                 :
  EXECUTRIX of the Estate of Florence T.             :
  Logan; MAUREEN HOMME, MICHELE                      :        Civil No. 18-10613 (RBK/AMD)
  OGREN, DANA METZ, AND DREW                         :
  ROACH, SR.,                                        :        OPINION
                                                     :
                   Plaintiffs,                       :
                                                     :
             v.                                      :
                                                     :
  DALE A. ROACH, JR., individually and as            :
  TRUSTEE OF THE FLORENCE T. LOGAN                   :
  REVOCABLE LIVING TRUST, and EVA                    :
  ROACH,

                   Defendants.


 KUGLER, United States District Judge:

        This matter comes before the Court upon Defendants’ Motion for Sanctions (Doc. 35). For

 the reasons detailed herein, Defendants’ motion is DENIED.

        I.        BACKGROUND

        This case, which stems from a contentious family relationship, centers on the life and death

 of Florence T. Logan, known more colloquially as the parties’ “Aunt Florence.” Plaintiffs are

 comprised of Aunt Florence’s sister, Victoria Roach, and five of Aunt Florence’s nieces and

 nephews: Melanie Bauer, Maureen Homme, Michele Ogren, Dana Metz, and Drew Roach, Sr.

 (Doc. 22 (“SAC”) ¶10.) Plaintiffs live in New Jersey and South Carolina. (Id. ¶¶17–22.)

 Defendants include Aunt Florence’s nephew, Dale Roach, Jr., and his wife, Eva Roach, as well as

 the “Florence T. Logan Revocable Living Trust,” of which Dale is Trustee. Dale and Eva live in

 Florida. (Id. ¶¶23–24.)



                                                 1
Case 1:18-cv-10613-RBK-AMD Document 45 Filed 08/18/20 Page 2 of 9 PageID: 1976



        Factual History

        In 2001, Aunt Florence was living alone in her duplex in Wildwood Crest, New Jersey.

 (SAC ¶30.) At Dale and Eva’s suggestion, since 2003 onward, Aunt Florence began to spend most

 of every year at their house in Florida (the “Florida house”) and lived in New Jersey only in the

 warmer months. (Id. ¶31.) Plaintiffs allege that, as Dale and Eva knew that Aunt Florence was

 wealthy, they took advantage of her in numerous ways during her time in Florida.

        For example, Defendants allegedly convinced Aunt Florence to purchase their Florida

 house and pay off the mortgage, but asked her to allow them to continue living in the house for a

 low rent. (Id. ¶¶39–42.) Plaintiffs allege that, after Aunt Florence bought the house, Defendants

 both refused to pay rent and refused to leave the house. (Id. ¶¶41–42.) Defendants allegedly

 siphoned off Aunt Florence’s assets in other ways as well, convincing her to pay for additions to

 the Florida house, invest in Dale’s dry-cleaning business, and lend money to the couple which they

 never paid back. (Id. ¶¶44–51.)

        Plaintiffs claim that the tension growing between Aunt Florence and Defendants reached

 its peak when Defendants attempted to make Aunt Florence sign over her rights to the Florida

 house. (SAC ¶55.) Angry with Defendants, Aunt Florence returned to New Jersey. (Id. ¶58.)

 Plaintiffs allege that, upon her return, Aunt Florence asked them to help her safeguard her various

 assets from Dale and Eva. (Id. ¶¶59–66.) Aunt Florence modified her bank accounts and savings

 plans, and met with an attorney in New Jersey to amend her will. (Id. ¶¶67–68.) Aunt Florence

 then learned that Defendants had put the Florida house up for sale, despite the fact that they did

 not own it. (Id. ¶¶69–79.) Aunt Florence had been planning to return to Florida to address the

 situation, but her plans were abruptly canceled when she fractured her hip in September 2017. (Id.

 ¶¶79–80.)




                                                 2
Case 1:18-cv-10613-RBK-AMD Document 45 Filed 08/18/20 Page 3 of 9 PageID: 1977



        While in the hospital for her injury, Plaintiffs allege that Aunt Florence finalized a new

 will. (SAC ¶¶81–82.) Unfortunately, after having hip replacement surgery, Aunt Florence began

 to worsen. (Id. ¶83.) Plaintiffs claim that she began to experience symptoms associated with

 Parkinson’s disease psychosis, such as anxiety, memory loss, forgetfulness, and hallucinations.

 (Id. ¶83.) Due to her physical and mental condition, Aunt Florence remained in a rehabilitation

 center. While at the center, Aunt Florence was allegedly coordinating with her family, Maureen

 and Michele, to set up a live-in healthcare aide in her Wildwood Crest home, so that she could

 safely live there upon her discharge.

        Aunt Florence’s plans again went awry. She was discharged from the rehabilitation center

 on October 23, 2017, and a home care agency transported her to her Wildwood Crest home. (SAC

 ¶98.) There, she was greeted by unexpected visitors: Dale’s paternal aunt and uncle, Lori and

 David Roach. (Id. ¶99.) The Roaches asked the home health aides to leave; the aides called Michele

 and informed her that they had been told their services were no longer needed. (Id. ¶¶100–101.)

 The next day, Dale flew to New Jersey and convinced Aunt Florence to come back to Florida with

 him. (Id. ¶103.) The New Jersey family attempted fruitlessly to contact Aunt Florence, save for

 one instance where Dale and Aunt Florence asked for her wallet to be mailed to Florida. (Id. ¶108.)

        Plaintiffs allege that they were unable to reach Dale again until a phone call on December

 3, 2017. (Id. ¶116.) During this call, Dale informed Maureen that, at Aunt Florence’s request, he

 had helped her to make changes to her financial accounts and her will that reversed many of the

 changes she had made in New Jersey. (Id. ¶119–122.) He then added that Aunt Florence’s health

 had rapidly declined after arriving in Florida: he had taken her off her medications because he felt

 she was addicted to them, and he ultimately had to admit Aunt Florence to a hospital, where she

 then suffered a stroke. (Id. ¶¶124–129.) Still unconscious, Aunt Florence was moved to a nursing




                                                  3
Case 1:18-cv-10613-RBK-AMD Document 45 Filed 08/18/20 Page 4 of 9 PageID: 1978



 home. (Id.) Aunt Florence’s sister, Victoria, then reached out to Dale to express her concerns. (Id.

 ¶143–144.) Dale allegedly became angry, threatened Plaintiffs, and instructed Aunt Florence’s

 nursing home to not allow any phone calls or visitors. (Id. ¶¶144–145.)

        Unable to reach Aunt Florence, Plaintiffs continued sending messages, cards, and

 Christmas gifts. (SAC ¶50.) Plaintiffs also contacted the Florida Department of Elder Affairs, but

 claim that they were not provided any useful assistance. (Id. ¶155.) On February 27, 2018, Victoria

 was reading an online newspaper when she saw an obituary for Aunt Florence. (Id. ¶156–158.)

 Plaintiffs then learned that Aunt Florence had passed away on February 6, 2018, and had already

 been cremated at Dale’s direction. (Id. ¶¶156–159.)

        Plaintiffs later discovered that, before she passed, Aunt Florence’s financial accounts had

 been altered to name Dale as beneficiary, and control of Aunt Florence’s trust had been handed to

 Dale. (Id. ¶¶161–169.) Plaintiffs also learned that, four days before Aunt Florence’s death, one of

 Aunt Florence’s properties was purchased by the Trust and Dale as tenants in common. (Id. ¶171.)

 After her death, Dale directed the Trust to transfer the entire interest to him only; he then

 transferred his interest in the property to himself and Eva for $1.00. (Id. ¶172.) He also directed

 the Trust to sell Aunt Florence’s Wildwood Crest home. (Id. ¶174.) Plaintiffs claim that they were

 informed that Aunt Florence had no assets passing through a will, and that no will would be

 probated. (Id. ¶163.)

        Procedural History

        On June 14, 2018, Plaintiffs filed their Complaint in this Court. Plaintiffs then amended

 their Complaint twice, with the most recent version (the “Second Amended Complaint” or “SAC”)

 dated October 2, 2019. (Doc. 22.) The SAC contained the following fourteen counts: (1)

 Disinheriting the Abusers under the New Jersey Slayer Act; (2) Disgorgement of Assets




                                                  4
Case 1:18-cv-10613-RBK-AMD Document 45 Filed 08/18/20 Page 5 of 9 PageID: 1979



 Improperly Obtained by the Abusers; (3) Wrongful Death; (4) Elder Abuse and Exploitation; (5)

 False Imprisonment and Kidnapping; (6) Undue Influence; (7) Diminished Capacity and Lack of

 Testamentary Intent; (8) Breaches of Fiduciary Duties; (9) Conversion; (10) Fraud, Deceit, and

 Misrepresentation; (11) Negligence; (12) Negligent and/or Intentional Infliction of Emotional

 Distress; (13) Wasting of Aunt Florence’s Property and/or the Inheritances of the Beneficiaries;

 and (14) Conspiracy.

        On October 16, 2019, Defendants filed a motion to dismiss the SAC. (Doc. 23.) On

 December 27, 2019, Defendants filed a motion for sanctions. (Doc. 35.) On April 6, 2020,

 Plaintiffs voluntarily dismissed the SAC, and the case was terminated. (Doc. 38.) Defendants assert

 that, despite Plaintiff’s dismissal, they wish to continue with their motion for sanctions. (Doc. 39.)

 The Court addresses this motion now.

        II.     LEGAL STANDARD

        Sanctions under Rule 11 of the Federal Rules of Civil Procedure “are warranted only in the

 exceptional circumstances where a claim or motion is patently unmeritorious or frivolous.”

 Goldenberg v. Indel, Inc., Civ. No. 09-5203, 2011 WL 1134454, at *2 (D.N.J. Mar. 25, 2011)

 (citing Watson v. City of Salem, 934 F. Supp. 643, 662 (D.N.J. 1995)); see also Doering v. Union

 Cnty. Bd. of Chosen Freeholders, 857 F.2d 191, 194 (3d Cir. 1988). Indeed, the Third Circuit has

 recognized that Rule 11 sanctions should be imposed “only in those rare instances where the

 evident frivolousness of a claim or motion amounts to an ‘abuse [ ] of the legal system.’”

 Goldenberg, 2011 WL 1134454, at *2 (quoting Doering, 857 F.2d at 194).

        A Rule 11 motion alleging that a party has violated subsection (b) of the rule must be filed

 as a separate pleading. See Fed. R. Civ. P. 11(c)(2) (“A motion for sanctions must be made

 separately from any other motion and must describe the specific conduct that allegedly violates




                                                   5
Case 1:18-cv-10613-RBK-AMD Document 45 Filed 08/18/20 Page 6 of 9 PageID: 1980



 Rule 11(b).”). Further, before addressing the merits of a party’s Rule 11 motion, the Court must

 determine whether the party complied with the “safe harbor” provision of Rule 11(c)(2). Under

 that provision, a party cannot file a motion for sanctions until it first presents the motion to the

 offending party, and allows 21 days for the other party to withdraw or correct the challenged issue.

 In re Schaefer Salt Recovery, Inc., 542 F.3d 90, 99 (3d Cir. 2008) (citing Fed. R. Civ. P. 11(c)(2)).

        III.    DISCUSSION

        Defendants’ Rule 11 motion here was properly filed as a separate pleading, and properly

 complied with the safe harbor provision. The Court therefore turns to the substance of Defendants’

 motion. Defendants argue that sanctions are warranted because Plaintiffs knew or should have

 known that the entire SAC was preempted by the probate exception to federal jurisdiction, and

 thus Plaintiffs had no good faith basis for pursuing litigation in federal court. (Doc. 35-2 at 16.)

        “The probate exception is a jurisdictional limitation on the federal courts originating from

 the original grant of jurisdiction in the Judiciary Act of 1789.” Three Keys Ltd. v. SR Util. Holding

 Co., 540 F.3d 220, 226 (3d Cir. 2008). “Under this exception, federal courts lack jurisdiction over

 ‘the probate or annulment of a will [or] the administration of a decedent’s estate.’” Anglin v.

 Anglin, Civ. No. 16-4049, 2018 WL 1278304, at *2 (D.N.J. Mar. 12, 2018) (quoting Marshall v.

 Marshall, 547 U.S. 293, 311 (2006)). Courts within the Third Circuit apply the probate exception

 only where a “federal court is endeavoring to (1) probate or annul a will, (2) administer a

 decedent’s estate, or (3) assume in rem jurisdiction over property that is in the custody of the

 probate court.” Three Keys Ltd., 540 F.3d at 227. “The Supreme Court has emphasized that the

 probate exception is a ‘narrow exception’ of ‘distinctly limited scope.’” Anglin, 2018 WL

 1278304, at *2 (quoting Marshall, 547 U.S. at 305, 310).




                                                   6
Case 1:18-cv-10613-RBK-AMD Document 45 Filed 08/18/20 Page 7 of 9 PageID: 1981



        Examining the SAC, it is immediately clear that several claims would not be barred by the

 probate exception. These claims, which include Elder Abuse and Exploitation (Count IV), False

 Imprisonment and Kidnapping (Count V); and Negligent and/or Intentional Infliction of Emotional

 Distress (Count XII), do not require this Court to probate a will, administer an estate, or assume in

 rem jurisdiction over property in probate court custody. Indeed, despite Defendants’ hyperbolic

 claim that the entire SAC is barred by the probate exception, their motion makes no argument

 whatsoever as to how the probate exception applies to these specific claims.

        Whether the remaining claims fall under the probate exception is more questionable. The

 parties extensively addressed the issue in their briefing on Defendants’ now-moot motion to

 dismiss. (Doc. 23.) In their response in opposition (Doc. 33) to Defendants’ motion to dismiss,

 Plaintiffs argued that the SAC is not barred by the probate exception, as it seeks in personam,

 rather than in rem, judgments, and it seeks adjudication of assets not within the jurisdiction of the

 state probate court. (Doc. 33 at 33.)

        In asserting such, Plaintiffs make well-reasoned arguments with proper support from

 relevant case law. For example, Plaintiffs argue that the SAC seeks to invalidate inter vivos

 transfers Aunt Florence made to Dale before her death, and cite to caselaw holding that this type

 of claim is not barred by the probate exception. (Doc. 33 at 36.) Plaintiffs are correct that,

 “notwithstanding the probate exception, a district court retains its jurisdiction to hear a claim where

 a plaintiff seeks an in personam judgment against a defendant because the defendant used tortious

 means to prevent the making of the inter vivos or testamentary gifts that the decedent had intended

 to provide to the beneficiary/plaintiff.” Luellen v. Luellen, 972 F. Supp. 2d 722, 730 (W.D. Pa.

 2013) (citing Marshall v. Marshall, 547 U.S. 293, 300 (2006)). Plaintiffs’ articulate use of




                                                   7
Case 1:18-cv-10613-RBK-AMD Document 45 Filed 08/18/20 Page 8 of 9 PageID: 1982



 supporting caselaw contravenes Defendants’ argument that Plaintiffs “have clearly not done their

 due diligence” and failed to conduct even a “simple search” of existing caselaw. (Doc. 35-2 at 16.)

        Finally, in their opposition to Defendants’ motion to dismiss, Plaintiffs do admit that there

 are three instances in the SAC which likely run afoul of the probate exception, as those sections

 request relief that would require this Court to invalidate Aunt Florence’s Florida Will. (Doc. 33 at

 34.) Recognizing this, Plaintiffs appeared willing to have these portions of the SAC stricken, and

 argued that the remainder of the SAC would then be unaffected by the probate exception and would

 survive Defendants’ motion to dismiss. (Doc. 33 at 34.)

        Whether Plaintiffs’ arguments would have prevailed at the motion to dismiss stage remains

 undetermined, as they voluntarily dismissed the case before the Court entered its ruling, and the

 Court will not now adjudge a motion that has been terminated. However, in the context of this

 motion for sanctions, the Court finds it significant that Plaintiffs’ arguments in defense of the SAC

 were grounded in relevant legal precedent, and were not, as would be required for imposition of

 sanctions, patently frivolous. Goldenberg, 2011 WL 1134454, at *2. The issue Plaintiffs primarily

 sought to litigate—invalidation of inter vivos transfers from Aunt Florence to Dale—is one that

 courts within the Third Circuit routinely address. See, e.g., Luellen, 972 F. Supp. 2d 722; Rothberg

 v. Marger, Civ. No. 11-5497, 2013 WL 1314699 (D.N.J. Mar. 28, 2013). Whether Plaintiffs would

 have actually been successful in their specific argument does not determine whether sanctions

 should be imposed, as “mere failure to prevail does not trigger a sanction award.” Young v. Smith,

 269 F. Supp. 3d 251, 333 (M.D. Pa. 2017), aff’d, 905 F.3d 229 (3d Cir. 2018).

        Where the probate exception did bar portions of the SAC, Plaintiffs admitted as much in

 the briefing on the motion to dismiss and accepted that these portions might be stricken, rather

 than baselessly arguing that the probate exception did not apply at all. Finally, albeit nearly six




                                                  8
Case 1:18-cv-10613-RBK-AMD Document 45 Filed 08/18/20 Page 9 of 9 PageID: 1983



 months after Defendants filed their motion to dismiss, the Court notes that Plaintiffs did voluntarily

 dismiss this case.

        Considering the above, the Court finds that sanctions are not appropriate. While intra-

 family litigation such as this no doubt adds an additional layer of hostility to an already adversarial

 proceeding, sanctions are reserved only for those “exceptional circumstances where a claim or

 motion is patently unmeritorious or frivolous.” Goldenberg, 2011 WL 1134454, at *2. Such

 circumstances are not present here.

        IV.     CONCLUSION

        For the foregoing reasons, Defendants’ Motion for Sanctions (Doc. 35) is DENIED. An

 accompanying Order shall issue.




 Dated: 8/18/2020                                               /s/ Robert B. Kugler
                                                                ROBERT B. KUGLER
                                                                United States District Judge




                                                   9
